Citation Nr: 1547604	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-27 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Steven M. Novak, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel









INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a decision dated in November 2013, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the November 2013 denials to the Veterans Court.  In a memorandum decision dated in April 2015, the Veterans Court affirmed the Board's decision that denied entitlement to service connection for bilateral hearing loss and vacated the Board's November 2013 decision to deny service connection for tinnitus and remanded the appeal back to the Board for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Court has found that the Board erred in its November 2013 decision in finding that the May 2010 VA examination adequate for evaluating the etiology of the Veteran's tinnitus.  The May 2010 VA examiner opined that: 

Given that tinnitus is a known side effect of hearing loss, that [the Veteran] had hearing sensitivity within normal limits at separation, that [he] had previously denied tinnitus in 2008, and the remoteness of the complaint from [his] time of service, it is less likely that [his] tinnitus is service[-]connected.
       
According to the Veterans Court, it may well be that tinnitus is often a side effect of hearing loss, but VA has long considered tinnitus a freestanding disability, see Monzingo v. Shinseki, 26 Vet.App. 97, 104-05 (2012); compare 38 C.F.R. § 4.85 (2012) ("Evaluation of hearing impairment"), with 38 C.F.R. § 4.87, Diagnostic
Code 6260 (2014) ("Tinnitus"), and the Board failed to account for the possibility that the lack of connection between the Veteran's hearing loss and his tinnitus is irrelevant to whether his tinnitus is directly related to his conceded noise exposure in service.  Instead, the Board relied on a medical examination that appeared to require predicate hearing loss in service to establish a nexus between tinnitus and service.  

The Veterans Court specified that the case be remanded for development to seek a new VA examination or opinion on the question of the relationship between the Veteran's tinnitus and his conceded in-service noise exposure.  Moreover, in August 2015 the Veteran specifically requested that his case be remanded to the AOJ for review of additional evidence submitted. 

The Board is bound by the findings of the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Veterans Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.

2. Obtain a VA addendum medical opinion from an appropriate examiner(s).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate in the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed tinnitus was incurred in or as a result of active duty service, noting the Veteran's in-service noise exposure has been conceded.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 
 
3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




